COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


CITY OF RICHMOND FIRE &
 EMERGENCY SERVICES
                                               MEMORANDUM OPINION *
v.   Record No. 1916-96-2                          PER CURIAM
                                                JANUARY 28, 1997
CARL D. SHULER


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Ruth Nathanson; Midkiff & Hiner, on brief),
           for appellant.
           (Louis D. Snesil; McDonald & Snesil, on
           brief), for appellee.



     City of Richmond Fire & Emergency Services (employer)

contends that the Workers' Compensation Commission erred in

finding that employer's evidence failed to rebut the statutory

presumption that Carl D. Shuler's heart disease was occupational.

 Code § 65.2-402(B).   Upon reviewing the record and the briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.      Rule

5A:27.

     Shuler, age fifty-six, worked thirty years as a firefighter

for employer.    In addition to fighting fires, his job duties

involved responding to ambulance calls in life-threatening

situations.   Shuler described his job duties as stressful.

     On June 12, 1995, while mopping the fire station floor,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Shuler suffered a heart attack.   He was admitted to the hospital

for emergency cardiac catheterization and a coronary artery

bypass.

     In response to employer's insurer's questions, Dr. Harold J.

Levinson reported that Shuler had atherosclerotic coronary artery

disease.    Dr. Levinson opined that the probable cause of Shuler's

heart condition was hypertension, hypercholesterolemia, and

smoking.    Dr. Levinson also opined that Shuler's "hypertension

could in some way be related to his employment."   He further

stated that "[e]xcept for the fact that [Shuler's] work is

stressful, I could not say with assurity that the disease is work

related."
     Dr. Milan P. Krickovic also opined that the probable cause

of Shuler's coronary artery disease was tobaccoism, hypertension,

and hypercholesterolemia.   He reported that "[r]egarding the risk

factor relationship to employment--there is no relationship to

his employment for tobaccoism or hypercholesterolemia, but

work-induced stress could have aggravated his hypertension."

Dr. Krickovic opined that he could rule out work as the probable

cause of Shuler's "arteriosclerotic coronary heart disease."

     After reviewing Shuler's medical records at employer's

request, Dr. Michael L. Hess reported that the five major risk

factors for accelerated coronary artery disease are

hypercholesterolemia, hypertension, cigarette smoking, diabetes,

and a positive family history.    Dr. Hess opined that "[i]t is




                                  2
extremely unlikely that any stress associated with [Shuler's] job

as a fireman contributed to the development of his coronary

artery disease."    Dr. Hess stated that Shuler's significant

cigarette smoking, his hypercholesterolemia, and his positive

family history represent the etiology of his coronary artery

disease.

      Code § 65.2-402 provides that "heart disease . . . resulting

in total or partial disability of [a firefighter] . . . shall be

presumed to be [an] occupational disease[], suffered in the line

of duty, . . . unless such presumption is overcome by a

preponderance of competent evidence to the contrary."    Shuler

established prima facie entitlement and invoked the presumption

when he proved his occupation as a firefighter and the occurrence

of disability caused by one of the diseases identified by Code

§ 65.2-402.    Fairfax Co. Fire & Rescue Dep't v. Mitchell, 14 Va.

App. 1033, 1035, 421 S.E.2d 668, 670 (1992).    "The presumption

shifts the burden of going forward with the evidence . . . to his

employer."    Id.   To rebut the presumption, an employer must

establish by "a preponderance of competent evidence" a

non-work-related cause of the employee's heart disease.    Code

§ 65.2-402.    See also City of Norfolk v. Lillard, 15 Va. App.
424, 430, 424 S.E.2d 243, 246-47 (1992).    Unless we can say as a

matter of law that employer's evidence sustained its burden of

proof, the commission's findings are binding and conclusive upon

us.   Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173




                                   3
S.E.2d 833, 835 (1970).

     In holding that employer failed to rebut the presumption,

the commission relied upon the opinions of Drs. Levinson and

Krickovic.   Drs. Levinson and Krickovic both stated that job

stress may have contributed to Shuler's hypertension, and they

both identified hypertension as a probable cause of Shuler's

coronary artery disease.   As correctly noted by the commission,

compensability is established under the "two causes" rule, when

evidence proves that work is a contributing cause of the

disability, even if other causes also contribute.    See Duffy v.

Commonwealth, 22 Va. App. 245, 251, 468 S.E.2d 702, 705 (1996).

In light of the opinions of Drs. Levinson and Krickovic and the

lack of evidence that Shuler had heart disease before he began

his stressful employment, the commission, in its role as fact

finder, was entitled to give little weight to the contrary

opinion of Dr. Hess.   "Questions raised by conflicting medical

opinions must be decided by the commission."   Penley v. Island
Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).

     Accordingly, we affirm the commission's decision.

                                                    Affirmed.




                                 4